              Case 3:16-po-00464-KJN Document 19 Filed 03/08/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 3:16-po-00464 KJN
11
                                 Plaintiff,             ORDER TO DISMISS AND VACATE STATUS
12                                                      CONFERENCE
                           v.
13                                                      DATE: March 11, 2021
     MICHAEL JOSEPH TAYLOR,                             TIME: 9:00 a.m.
14                                                      COURT: Hon. Kendall J. Newman
                                Defendant.
15

16

17         It is hereby ordered that the plaintiff United States of America’s Motion to Dismiss Case

18 Number 3:16-po-00464 KJN without prejudice is GRANTED.

19         It is further ordered that the status conference scheduled for March 11, 2021, is vacated.

20
21         IT IS SO ORDERED.

22         Dated: March 8, 2021

23

24

25

26

27

28


      ORDER TO DISMISS
